964 So. 2d 744 (2007)
Jose Oscar PEREZ, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-2577.
District Court of Appeal of Florida, Second District.
August 10, 2007.
Rehearing Denied September 27, 2007.
James Marion Moorman, Public Defender, and Clayton R. Kaeiser, Special Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Danilo Cruz-Carino, Assistant Attorney General, Tampa, for Appellee.
LaROSE, Judge.
Jose Oscar Perez, Jr., appeals his conviction for second-degree murder with a firearm. He argues that the trial court erroneously denied his new trial motion after the prosecutor asked a question that Mr. Perez claims improperly shifted the burden of proof to the defense. Mr. Perez failed to preserve this issue for appeal; he did not move for a mistrial after the trial court sustained his objection to the question and gave a curative instruction. See Sloan v. State, 438 So. 2d 888, 890 (Fla. 2d DCA 1983); Newton v. S. Fla. Baptist Hosp., 614 So. 2d 1195, 1196 (Fla. 2d DCA 1993). We also conclude that no fundamental error occurred at trial. See Maddox v. State, 760 So. 2d 89, 95-96 (Fla. 2000).
Affirmed.
CANADY and VILLANTI, JJ., Concur.